Citation Nr: 0512707	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to the lower extremities.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right fifth metacarpal.

3.  Entitlement to a rating in excess of 30 percent for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from August and December 2002 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  In the August 2002 rating decision, 
the RO denied service connection for residuals of frostbite 
and continued the noncompensable and 10 percent evaluations 
for residuals of a fracture of the right fifth metacarpal and 
PTSD, respectively.  In the December 2002 rating decision, 
the RO granted a 30 percent evaluation for PTSD. 

In March 2005, the veteran appeared at a hearing conducted by 
the undersigned at the RO in Columbia, South Carolina. 


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran does not experience residuals of cold injuries to the 
lower extremities.  

2.  The service-connected residuals of a fracture of the 
right fifth metacarpal are manifested by pain and some 
limitation of motion but no ankylosis.

3.  The service-connected PTSD has been productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

CONCLUSIONS OF LAW

1.  Chronic residuals of a cold injury to the lower 
extremities were not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(b), (d)(2004). 

2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a fracture of the right fifth 
metacarpal have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5015 
(2004).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the issues on appeal.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in letters dated in July and November of 
2002, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July and November 2002 letters 
implicitly notified the veteran of the need to submit any 
pertinent evidence in the veteran's possession.  In this 
regard, the veteran was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the veteran must 
also furnish any pertinent evidence that the veteran may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the veteran 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate the claims.  He has not 
indicated the existence of any additional records that would 
aid in substantiating the claims.  The veteran has not been 
afforded a VA examination with regard to his claim for 
residuals of cold injuries to the lower extremities.  Under 
the law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  The veteran 
has not brought forth competent evidence of either a current 
disability or persistent or recurrent symptoms of the 
disability.  Therefore, an examination was not necessary.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Entitlement to service connection for residuals of frostbite.

The veteran is claiming entitlement to service connection for 
residuals of cold injuries to the lower extremities which he 
allegedly incurred during active duty.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records were silent as to complaints of, 
diagnosis of, or treatment for any cold injuries.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in November 1948.  
Regardless, the veteran is competent to state that he was 
exposed to cold weather, although he is not competent to 
state that he sustained frostbite in service.

The post-service clinical records indicate one complaint of 
problems with the veteran's lower extremities.  The veteran 
was hospitalized from January to February 1977 with a main 
complaint of pain and weakness in the lower extremities, 
which he stated had been present for one week.  The veteran 
reported that he had had a similar episode twelve years 
prior.  Physical examination did not reveal any atrophy, 
paralysis, poor circulation or edema of the lower 
extremities.  Pulses were slightly diminished, but otherwise 
normal.  The etiology of the weakness was unknown but 
probably secondary to a viral infection.  

The Board finds the clinical evidence of record does not 
demonstrate the presence of residuals of cold weather 
injuries to the lower extremities.  In fact, the evidence 
weighs against a grant of service connection for residuals of 
cold injuries, as it indicates that the veteran did not start 
experiencing any foot symptomatology until approximately 
1965, many years after his discharge from active duty.  This 
evidence also demonstrates that any lower extremity 
disability was, at best, intermittent and not chronic as of 
1977.  This was only the second time in twelve years that the 
veteran had problems with his lower extremities.  This 
evidence does not link a disability of the lower extremity to 
active duty in any way.

The only other evidence of record which indicates that the 
veteran currently experiences residuals of cold injuries to 
the lower extremities is the veteran's own allegations and 
testimony.  The veteran testified before the undersigned in 
March 2005 that everybody who was involved with the Battle of 
the Bulge had frozen feet.  He reported that he had been 
informed by VA that that he had broken the tendons in his 
right foot, but he did not remember any injury to his foot.  
The veteran did not know if this symptomatology was related 
to the cold weather injury for which he was claiming service 
connection.  He indicated that his feet had always given him 
trouble and that they stayed cold all the time.  

The Board notes the veteran had some medical training during 
active duty.  The Board further notes, however, that the 
veteran's current allegations as to the etiology of the 
residuals of cold injuries to the lower extremities are not 
supported by the objective evidence of record.  The veteran 
testified in March 2005 that he always had problems with his 
feet, but at the time of the hospitalization in 1977, he did 
not report any problems chronic foot problems or mention any 
residuals of cold injuries.  The Board places greater 
probative weight on the veteran's report of symptomatology in 
1977 which was made prior to submission of the current claim 
when there was a potential for pecuniary gain for the 
veteran.  

In sum, the veteran has not brought forth competent evidence 
of a current disability as a result of being exposed to cold 
weather in service.  Without evidence of a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against a finding that the 
veteran has any residuals of cold injuries attributable to 
service, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 

General increased rating criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate Diagnostic Code 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right fifth metacarpal.

The residuals of a fracture of the right fifth metacarpal are 
currently evaluated as 10 percent disabling under Diagnostic 
Codes 5010-5015.  

Diagnostic Code 5015 directs that benign new bone growths are 
to rated based on limitation of motion of affected parts as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by x-ray findings is also to be rated under the 
rating criteria for degenerative arthritis.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When limitation of motion is 
noncompensable, a 10 percent evaluation is assigned where 
there is degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional  
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.  
Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to veteran should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

Under the version in effect until August 26, 2002, Diagnostic 
Code 5227 applied to ankylosis of any finger other than the 
thumb, index finger, or middle finger, that is, the ring 
finger or little finger.  Diagnostic Code 5227 provided a 
noncompensable rating for ankylosis of the ring or little 
finger.  A Note at the end of Diagnostic Code 5227 indicated 
that extremely unfavorable ankylosis of a finger would be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metacarpophalangeal (MP) and proximal interphalangeal  
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation; (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  

Effective August 26, 2002, Diagnostic Code 5227 provides for 
a noncompensable rating for unfavorable or favorable 
ankylosis of the major or minor ring or little finger.  Note: 
Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R.  § 
4.71a, Diagnostic Code 5227.  Also, effective August 26, 
2002, Diagnostic Code 5230 provides for a noncompensable 
rating for any limitation of motion of the major or minor 
ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2004).

The revised criteria provide that ankylosis or limitation of 
motion of single or multiple digits of the hand is to be 
evaluated as follows: for the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the MP 
and PIP joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger  
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MP joint 
has a range of zero to 90 degrees of flexion, the PIP has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a,  
Diagnostic Codes 5216-5230, Note 1 (2004).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis,  
even if each joint is individually fixed in a favorable 
position.  If only the MP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent  
possible, evaluate as unfavorable ankylosis.  If only the MP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, 
Note 3 (2004).   

The Board notes that the veteran's claim for an increased 
rating was received in January 2002, prior to the amendment 
of the regulations.  While the RO has not informed the 
veteran of the change in rating criteria, the Board finds no 
prejudice to the veteran.  The veteran's disability of the 
ring finger has already been assigned the maximum compensable 
evaluation based on limitation of motion of the finger.  The 
prior and current rating criteria do not provide for an 
evaluation in excess of 10 percent based on limitation of 
motion of the little finger.  The new rating criteria also 
provide a different standard for evaluation of ankylosed 
fingers.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91).  The Board notes, however, that there is no 
competent evidence that the right little finger is ankylosed.  
No clinical records have included a diagnosis of ankylosis in 
the right little finger.  At the time of the most recent VA 
examination, the veteran was able to move the little finger 
through most of the normal range of motion.  As such, the 
Board finds the veteran is not prejudiced by the Board's 
adjudication of his claim herein.  See Bernard v. Brown, 4 
Vet. App. 384,  393-94 (1993).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
residuals of a fracture of the right fifth metacarpal.  On VA 
examination of the hand in December 2002, the veteran 
complained of a decreased range of motion in his ring finger 
proximal interphalangeal joint.  He had trouble with 
activities such as driving and gripping objects because of 
the deformity of the ring finger.  Physical examination 
revealed an apex ulnar and dorsal deformity of the small 
finger metacarpal bone.  The active range of motion was from 
0 to 90 degrees for the metacarpal joint, from 0 to 100 
degrees for the proximal interphalangeal joint and from 0 to 
20 degrees for the distal interphalangeal joint.  There was 
no tenderness around the finger.  The diagnosis was deformity 
of the right small finger and proximal interphalangeal joint 
arthritis of the right ring finger with history of a fall in 
1947.  The Board finds this evidence does not demonstrate the 
presence of ankylosis of the right fifth metacarpal.  The 
Board further notes the veteran is already receiving an 
evaluation in excess of the scheduler maximum under 
Diagnostic Code 5227 for favorable or unfavorable ankylosis 
of the ring finger.  An increased rating is not warranted 
under this Diagnostic Code.  

The veteran testified before the undersigned in March 2005 
that his the fifth finger on his right hand would not bend.  
He alleged the metacarpal was broken but his whole hand was 
damaged during active duty.  The Board finds, however, there 
is no competent evidence of record demonstrating that the 
residuals of a fracture of the right fifth metacarpal joint 
are manifested by limitation of motion which equates to 
amputation of the right fifth finger.  As noted above, the 
veteran was able to move the service-connected finger through 
most of its normal range of motion for the examination.  

The veteran is already receiving the scheduler maximum under 
Diagnostic Code 5003 based on the presence of the arthritis 
confirmed by x-ray-and the presence of non-compensable 
limitation of motion of the finger.  An increased rating is 
not warranted when the disability is evaluated under 
Diagnostic Code 5003.  

As the veteran is already receiving the scheduler maximum 
based on limitation of motion, the Board finds an increased 
rating is not warranted when the service connected disability 
is evaluated under the provisions of 38 C.F.R. § 4.40, 4.45, 
4.59 and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board finds the preponderance of the evidence is against 
a finding that the service connected residuals of a fracture 
of the right fifth metacarpal warrants a rating in excess of 
10 percent, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  



Entitlement to a rating in excess of 30 percent for PTSD.

Criteria

The veteran's PTSD has been evaluated as 30 percent disabling 
under Diagnostic Code 9411.  The rating criteria under this 
Diagnostic Code is as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior;  persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work,  school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence);  spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.

Occupational and social impairment with reduced reliability 
and productivity due  to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks);  impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Factual Background

In January 2001, the veteran submitted his claim for an 
increased rating.  

A clinical record dated In May 2001 reveals that the veteran 
reported he had been depressed since he had prostate cancer 
and heart problems.  He denied suicidal ideation.  The 
assessment was depression.  

An October 2001 clinical record includes an assessment of 
depression/PTSD.  The veteran denied suicidal and homicidal 
ideation at that time.  A depression screen was negative.  In 
April 2002, the veteran reported that he was a combat medic 
during WWII and that he had recurring dreams of the war.  He 
denied suicidal and homicidal ideation.  The assessment was 
history of depression/chronic PTSD which was stable.  In a 
June 2002 statement, the veteran reported that he had 
attempted suicide once in 1984 by ingesting 36 aspirin.  

At the time of a July 2002 geropsychiatry examination, the 
veteran reported that his sleep was restless and that for the 
past decade he and his wife had slept in separate beds.  He 
reported that he had occasional combat nightmares 
approximately twice per month.  He averaged five to six hours 
of sleep.  He reported that he had frequent flashbacks and 
intrusive recollections.  He indicated that he avoided crowds 
and fireworks.  He also reported that he had excessive 
startle reflex and avoided war movies.  Mental status 
evaluation revealed that the veteran was neatly dressed and 
groomed.  He had a full range of affect.  Speech was 
unremarkable, being normal in rate and tone without pressure 
or retardation.  There was no dysarthria.  Thought process 
was linear and goal directed.  There were no delusions or 
hallucinations.  No suicidal or homicidal ideation was noted.  
The assessment was PTSD.  A Global Assessment of Functioning 
(GAF) of 75 was assigned.  

A separate clinical record dated in July 2002 included the 
notation that the veteran had PTSD which was manifested by 
restless sleep, combat nightmares, flashbacks intrusive 
recollections and excessive startle.  The severity of the 
problem on a scale of one to ten was three out of ten.  

On VA PTSD examination in November 2002, the veteran's main 
complaint was that he was unable to sleep without medication.  
He reported that he was sleeping six hours per night which 
was down from eight hours one year prior.  He alleged that he 
reminisces all day long, for hours and hours, about his WWII 
experiences.  He reported that he was bothered by these 
thoughts and memories several hours per day.  He was seeing a 
VA psychiatrist.  He lived with his wife of 53 years.  He has 
four children.  He retired in 1985 reportedly due to problems 
with concentration.  He still performed occasional security 
work.  

Mental status evaluation revealed that grooming and hygiene 
were good.  The veteran's appearance was normal and 
appropriate.  Speech was normal.  The veteran misstated the 
day of the week but was otherwise oriented.  He complained of 
too vivid memories of his experiences.  The veteran was able 
to repeat four out of five numbers.  He was able to register 
three words.  He correctly performed simple mental 
calculations.  He slept six hours per night with medication.  
He reported that he was unable to sleep without medication.  
He did not sleep during the day.  Affect was irritable.  The 
veteran's thoughts were questionably slowed.  He reported 
some recent suicidal thoughts (then he reported they had been 
going on for a long time.)  He denied homicidal thoughts and 
hallucinations.  He experienced nightmares a few times per 
month which was an increase in frequency.  He reported 
intrusive thoughts and memories of WWII all day long, every 
day.  He reported startle reaction.  He reported strong 
emotional associations to movies and depictions of combat.  
The diagnosis was chronic PTSD and adjustment disorder with 
depressed mood.  A GAF of 60 was assigned.  

The examiner noted the veteran was totally preoccupied with 
intrusive thoughts of his combat experiences during WWII.  
Subjective distress was noted to be quite high.  His social 
adaptations and occupational activities were not seen as 
being severely impaired since these were no longer active 
functions for the veteran.  The examiner opined that the 
veteran's ability to socially interact, go into public, and 
form close relationships was moderately impaired.  The 
examiner opined that the overall level of disability due to 
PTSD seemed to be worsening and was in the mild and quite 
likely moderate range.  

The veteran testified before the undersigned in March 2005 
that his PTSD had increased in symptomatology.  He indicated 
that his medication had been increased.  He had intrusive 
nightmares.  He alleged that the intrusive thoughts could 
last for days at a time.  He reported that he had a very 
close-knit family.  

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent for the 
service-connected PTSD.  A careful review of the pertinent 
evidence of record reveals that the main symptomatology 
complained of by the veteran is nightmares which occur 
approximately several times per month and intrusive thoughts 
of his WWII experiences.  He did not manifest any of the 
enumerated symptomatology listed under the 50 percent rating 
for PTSD.  There was no competent evidence of record 
demonstrating the presence of flattened affect, problems with 
speech, panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking or disturbances of 
motivation and mood.  At the time of the November 2002 VA 
examination, it was noted that the veteran's thoughts were 
questionably slowed.  The Board finds this does not equate to 
impaired abstract thinking, particularly as the examiner was 
not sure if the veteran's thoughts were actually slowed.  
There is no other objective evidence of impaired abstract 
thinking.  The veteran missed some items during memory 
testing at the time of the November 2002 VA examination but 
the Board finds this symptomatology does not equate to 
impairment of short- and long-term memory sufficient to 
warrant a 50 percent evaluation.  There is no other objective 
evidence demonstrating the presence of memory impairment.  

The veteran has indicated that he had attempted suicide in 
the past which symptomatology is listed as being part of 70 
and 100 percent evaluations.  The Board notes, however, that 
the suicide attempt was in the 1980's.  The veteran reported 
that he had suicidal thoughts which had been present for a 
long time but the Board finds the objective evidence of 
record does not support this allegation.  Clinical records 
date in May 2001, October 2001, April 2002 and July 2002 all 
indicate that the veteran denied having suicidal or homicidal 
ideation at those times.  The Board finds this evidence 
demonstrates that the veteran did not have long standing 
suicidal ideation.  

The veteran has indicated that he had problems with 
relationships.  However, at the time of the November 2002 VA 
examination, it was opined by the examiner that the veteran's 
ability to socially interact, to go into public and to form 
close relationships was only moderately impaired.  The Board 
notes the veteran has been married to the same women for over 
50 years and has also indicated that he had a close-knit 
family.  He also attended reunions of his military unit.  The 
Board finds this symptomatology more nearly approximates a 30 
percent evaluation for the veteran's social impairment.  The 
Board notes the veteran has reported that he was retired but 
still occasionally performed work as a security guard.  The 
Board finds that the veteran's occupational impairment from 
the PTSD equates at the most to a moderate impairment.  

The Board finds that it's determination that the veteran's 
PTSD is correctly rated at 30 percent is supported by the GAF 
reported in the clinical records.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  GAF scores of 75 in July 2002 and 60 in November 2002 
are of record.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, provides for a rating of 51-60 for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or complaints of- workers).  It also 
provides for a rating of 61-70 for mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. temporarily 
falling behind in schoolwork).  The GAF scores indicate mild 
to moderate symptoms have been associated with the PTSD, 
which would not be indicative of a disability that is any 
more than 30 percent disabling.  

The Board's finding is also supported by the July 2002 VA 
clinical record which indicates that the disability 
associated with the veteran's PTSD was determined to be only 
3 out of 10 with 10 being the most severe.  

The veteran is competent to report his symptoms.  However, to 
the extent that he has implied that his symptomatology 
warrants an evaluation in excess of 30 percent, the clinical 
findings do not support his assertion for the reasons stated 
above.  The Board has attached greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements and testimony, even if sworn.  
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's PTSD warrants any more than a 30 percent 
evaluation, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered with regard to the two increased ratings claims 
adjudicated in this decision, but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disabilities have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  The veteran has not 
been recently hospitalized for his PTSD and he is retired 
from full-time work but still occasionally works as a 
security guard.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board notes that it appreciated the veteran's testimony 
at the March 2005 hearing and regrets that more favorable 
determinations could not be made in this case. 


ORDER

The appeal is denied.  



_________________________________________
A. P. Simpson
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


